      Case 17-21233          Doc 35      Filed 07/08/19 Entered 07/08/19 15:58:06               Desc Main
                                            Document Page 1 of 1

                                      United States Bankruptcy Court
                                  Northern District of Illinois, Eastern Division
IN RE: Jamila H Cherry                                    )            Chapter 13
                                                          )            Case No. 17 B 21233
        Debtor(s)                                         )            Judge Timothy A Barnes

                                  Notice of Motion/Certificate of Service
    Jamila H Cherry                                                    Debtor Attorney: David M Siegel
    609 N Carroll Pkwy Apt 103                                         via Clerk's ECF noticing procedures
    Glenwood, IL 60425


                                                                       >   Dirksen Federal Building
On August 08, 2019 at 9:00AM, I will appear at the location            >   219 South Dearborn
listed to the right, and present this motion, a copy which is hereby   >   Courtroom 744
served upon you.                                                       >   Chicago, IL 60604

I certify under penalty of perjury that this office caused a copy of   /s/ MARILYN O. MARSHALL
this notice to be delivered to the persons named above by U.S.         MARILYN O. MARSHALL, TRUSTEE
mail or by the methods indicated on or before Tuesday, July 9,
2019.
                                  Motion to Dismiss for Material Default
Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed pursuant to 11
U.S.C. §1307(c), and in support thereof respectfully states the following:

 1. The Debtor filed for Chapter 13 relief on July 17, 2017.
 2. The Debtor's plan was Confirmed on September 7, 2017.
Office of the Chapter 13 Trustee                                       /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                     MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
